DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims1-20 of U.S. Application No. 16/285388 filed on 02/26/2019 have been examined. 

Office action is in response to arguments filled on 12/30/2020.Claims1-20 have been examined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20   are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhong et al. [US 216/0117853 A1], hereinafter referred to as Zhong, in view of Lee [US 2010/0057278 A1], hereinafter referred to as Lee.
Claim 1, 19 and 20, Zhong discloses a computer-implemented method for controlling an unmanned aerial vehicle (UAV) ([see at least abstract, 0103 and 0117]) comprising: detecting a target based on a plurality of images captured by an imaging device carried by the UAV ([see at least 0117, 0121, 0140 and 0208]); determining a spatial relationship between the UAV and the target based at least in part on the plurality of images ([see at least 0083, 0117, 0140 and 0155]); and controlling the UAV to approach the target r based at least in part on the spatial relationship while controlling the imaging device to track the target such that the target remains within a field of view of the imaging device ([see at least 0083, 0117, 0140 and 0155]).  
	Zhong does not explicitly disclose a target marker, Zhong discloses in paragraph 0140 that the targets are self-identifying (e.g., GPS enabled vehicles, buildings). However Lee teaches target market ([see at least abstract, 0015, 0025, 0032 and 0041]). Both Zhong and Lee illustrate similar methods in which track a target. 
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the Zhong system, to incorporate target marker, as taught by Lee, for the purpose of identifying a target and controlling the UAV based on that target marker.

As to Claim 2, Lee discloses a method, wherein the target marker is a landing marker, a heading marker, or a security marker ([see at least abstract, 0015, 0025 and 0032]).

Claim 3, Lee discloses a method, wherein the target marker comprises one or more concentric features ([see at least 0035 and 0052]).

As to Claim 4, Lee discloses a method, wherein detecting the target marker comprises: identifying one or more features in the plurality of images; associating the one or more features with one or more candidate markers;  -65-Client Ref No. 2016F0225USAttorney Docket No. 00203.1411.00US assigning one or more weights to the one or more candidate markers, respectively, each weight indicating a likelihood that the associated candidate marker is the target marker; and selecting the target marker from the one or more candidate markers based at least in part on the one or more weights of the one or more candidate markers ([see at least abstract, 0032, 0033, 0037 and 0039]).  

As to Claim 5, Lee discloses a method, wherein associating the one or more features with the one or more candidate markers comprises: comparing a first feature of the one or more features in a first image of the plurality of images with a second feature of the one or more features in a second image of the plurality of images based on one or more feature attributes; and determining whether the first feature and the second feature correspond to a same one of the one or more candidate markers based on the comparison ([see at least abstract, 0032, 0033, 0037 and 0039]).
  
As to Claim 6, Lee discloses a method, wherein the one or more feature attributes comprise at least one of a size, a perspective, or a center distance ([see at least Fig. 3 and 0037]).
 
Claim 7, Lee discloses a method, wherein: the one or more features include a plurality of features; and assigning the one or more weights to the one or more candidate markers is based at least in part on: relative sizes of the plurality of features, or whether the plurality of features are concentric ([see at least 0032, 0033, 0035, and 0052]).

As to Claim 8, Lee discloses a method, wherein controlling the imaging device to track the target marker comprises: detecting, based on the plurality of images, a deviation of the target marker from a predetermined position within a field of view of the imaging device; and effecting a movement of the imaging device to correct the deviation ([see at least 0027, 0032, 0033, 0037 and 0039]).

As to Claim 9, Lee discloses a method, wherein effecting the movement of the imaging device comprises controlling a carrier of the imaging device to move the imaging device relative to the UAV ([see at least 0037]).
 
As to Claim 10, Lee discloses a method, wherein effecting the movement of the imaging device comprises controlling the UAV to move with respect to at least one of a pitch axis, a yaw axis, or a roll axis of the UAV  ([see at least abstract, 0010, 0027 and 0032])

As to Claim 11, Lee discloses a method, wherein determining the spatial relationship between the UAV and the target marker comprises: determining, based at least in part on the plurality of images, a first position of the target marker in a camera coordinate system; and transforming the first position of the target marker in the camera coordinate system to a second ([see at least abstract, 0032, 0033, 0037 and 0039]).

As to Claim 12, Lee discloses a method, wherein the spatial relationship between the UAV and the target marker comprises a horizontal distance and a vertical distance, and controlling the UAV to approach the target marker based on the spatial relationship comprises: generating one or more horizontal control commands for the UAV to reduce the horizontal distance between the UAV and the target marker based at least in part on the horizontal distance; and generating one or more vertical control commands for the UAV to reduce the vertical distance based at least in part on the horizontal distance ([see at least 0019, 0037, 0041 and 0048]).

As to Claim 13, Lee discloses a method, wherein the one or more horizontal control commands are used to control a horizontal velocity of the UAV ([see at least 0019, 0037, 0041 and 0048]).


As to Claim 14, Lee discloses a method, wherein the one or more vertical control commands are used to control a vertical velocity of the UAV ([see at least 0011, 0015, 0020, 0037 and 0041]).

Claim 15, Lee discloses a method, wherein the vertical velocity of the UAV is negatively correlated to the horizontal distance between the UAV and the target marker ([see at least 0011, 0015, 0020, 0037 and 0041]).

As to Claim 16, Lee discloses a method, wherein the horizontal control commands and the vertical control commands are generated substantially concurrently  ([see at least 0011, 0015, 0020, 0037 and 0041]).

As to Claim 17, Lee discloses a method, further comprising controlling the UAV to align its heading according to a heading marker prior to landing the UAV ([see at least 0027, 0028, 0037 and 0039]).

As to Claim 18, Lee discloses a method, further comprising detecting a security marker and verifying the security marker prior to landing the UAV ([see at least 0041]).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668